DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 03 Jan 2022 has been entered.  Claims 1-24 are pending in the application.  No claims are currently amended.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner concedes to applicant’s arguments regarding the combination of prior art references cited in the 35 U.S.C. 103(a) rejection of the claims in the preceding Office action (Pg. 7-10). Applicant generally argues that while Berthon-Jones (U.S. Patent 5704345) teaches elements relatable to the instant claims that those elements are not arranged in the manner recited by the present claims. As a primary example applicant discusses how the use of discrete Fourier transform in Berthon-Jones is specific to a determination of airway patency. Applicant then argues that the determination of airway patency is distinct from a determination of an apnea or hypopnea in Berthon-Jones which is instead based on comparison of the average variance against a threshold.
Examiner concurs with applicant’s assessment of the teachings of Berthon-Jones. Upon review Examiner finds that the use of discrete Fourier transform in Berthon-Jones is specifically discussed in the context of allowing determination of whether a detected apnea is occurring with an open or closed airway (Col. 13, Ln. 60-67 & Col. 15, Ln. 66 – Col. 16, Ln. 3). The determination of whether an apnea (or 
The prior 35 U.S.C. 103(a) rejection of the claims are thus withdrawn.
It is reiterated from prior Office actions that the terminology “rectangular window” is understood to be a particularly defined technique without the field of digital signal processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785